C. A. 11th Cir. Motion of Sacramento Municipal Utility District et al. for leave to file a brief as amici curiae granted. Motion of Utah Public Service Commission in No. 82-1312 for leave to file a brief as amicus curiae granted. Motions of American Farm Bureau Federation et al. and Public Utilities Commission of California in No. 82-1346 for leave to file briefs as amici curiae granted. Certiorari denied. Justice White and Justice Blackmun would grant certiorari. Justice Powell took no part in the consideration or decision of these motions and these petitions. Reported below: 685 F. 2d 1311.